FILED
                           NOT FOR PUBLICATION                              OCT 26 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CATHERINE JONES,                                 No. 13-16478

              Plaintiff - Appellant,             D.C. No. 3:11-cv-04884-LB

 v.
                                                 MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                           Submitted October 22, 2015**
                             San Francisco, California

Before: WALLACE, SILVERMAN, and CHRISTEN, Circuit Judges.

      Catherine Jones appeals from the district court’s summary judgment in favor

of the City and County of San Francisco, and county social workers, following the

social workers’ removal of her newborn child from her custody without prior

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judicial authorization. We review the district court’s decision de novo, Mabe v.

San Bernardino County, Dept. of Pub. Soc. Serv., 237 F.3d 1101, 1106 (9th Cir.

2001), and we affirm.

      The district court correctly ruled that the defendants were entitled to

qualified immunity because the undisputed facts show that they identified specific,

articulable evidence which provided them with the reasonable belief that the child

was in imminent danger of harm; the scope of their actions was tailored to avert the

specific harm feared; and they followed state law in assuring prompt judicial

review of their actions. Burke v. Cnty. of Alameda, 586 F.3d 725, 731 (9th Cir.

2009); Rogers v. Cnty. of San Joaquin, 487 F.3d 1288, 1294 (9th Cir. 2007); Wallis

v. Spencer, 202 F.3d 1126, 1138 (9th Cir. 2000).

      We do not consider matters not specifically and distinctly raised in the

opening brief, or arguments and allegations raised for the first time on appeal or in

the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam).

      AFFIRMED.




                                          2                                      13-16478